IN THE SUPREME COURT OF IOWA
                              No. 16–1720

                           Filed June 22, 2018


STATE OF IOWA,

      Appellee,

vs.

TERRY LEE COFFMAN,

      Appellant.



      Appeal from the Iowa District Court for Story County, James B.

Malloy, Judge.



      The defendant seeks further review of a court of appeals decision

affirming his conviction for operating while intoxicated, contending that

the district court erred in denying his motion to suppress. DECISION OF

COURT    OF      APPEALS   AND    JUDGMENT       OF   DISTRICT   COURT

AFFIRMED.



      Matthew T. Lindholm of Gourley, Rehkemper, & Lindholm, P.L.C.,

West Des Moines, for appellant.



      Thomas J. Miller, Attorney General, Kevin Cmelik and Zachary

Miller, Assistant Attorneys General, Jessica Reynolds, County Attorney,

and Shean Fletchall, Assistant County Attorney, for appellee.
                                     2

MANSFIELD, Justice.

      This case requires us to decide whether an officer was justified in

pulling behind a vehicle and activating his emergency lights when the

vehicle was stopped by the side of a highway after 1:00 a.m. with its brake

lights engaged. We conclude the officer’s actions were justified under the

“community caretaking function” exception to the warrant requirement of

the Fourth Amendment and article I, section 8 of the Iowa Constitution.

For this reason, we affirm the conviction for operating while intoxicated

that resulted from this roadside encounter.

      I. Background Facts and Proceedings.

      In the early hours of May 22, 2016, Story County Sheriff’s Deputy

Nicholas Hochberger was on assigned patrol in the southern part of the

county.   When he was outside Slater at approximately 1:08 a.m., he

spotted a vehicle pulled over on the side of the highway with its brake

lights on. Deputy Hochberger turned on his flashing red and blue lights,

and he pulled to a stop behind the parked vehicle. Deputy Hochberger

later testified his objective in making this kind of stop is to “check on the

welfare of the occupants or see if they need any assistance, if they have

vehicle problems or medical problems, or if they’re just talking on their

phone.” Deputy Hochberger also explained why he activated his flashers:

             First reason is it alerts traffic approaching any other
      direction that I am stopped on the side of the roadway and
      that there is potentially a hazard there; and number two is to
      alert the driver or subjects of the vehicle that it’s just not a
      stranger pulling up behind them. It is a law enforcement
      officer stopping to check on them.

      Deputy Hochberger did not run the vehicle’s license plate through

dispatch before exiting his vehicle. Instead, he immediately approached

the driver’s side window on foot to speak with the driver. While passing

the rear of the vehicle, the deputy noticed a registration violation because
                                       3

the license plate bracket covered the sticker and it was not possible to tell

whether the registration was current.

          Upon reaching the driver’s window, Deputy Hochberger immediately

detected a strong odor of alcoholic beverage and noticed the driver’s red

and watery eyes. Deputy Hochberger’s initial questions were directed at

determining if there was an emergency or if the occupants needed

assistance. He asked, “Hi guys, everything okay tonight?”

          When the driver, Terry Coffman, and his wife indicated that they

were okay, Deputy Hochberger then asked, “[W]hat’s going on?” Coffman

answered that his wife was having neck issues, so he had pulled over to

give her a back rub.         At that point, Deputy Hochberger requested

Coffman’s license and registration and asked Coffman how much he had

had to drink that night. Coffman replied that he had consumed four beers,

the most recent a half hour before the stop.

          Deputy Hochberger administered field sobriety tests, which Coffman

failed.    Coffman was belligerent while performing the tests.    After also

administering a preliminary breath test, the deputy determined that

Coffman was under the influence of alcohol and placed Coffman under

arrest. At the jail, implied consent was invoked, and Coffman refused to

submit to the chemical test.

          On June 16, Coffman was charged by trial information in the Iowa

District Court for Story County with operating while intoxicated (OWI), first

offense, in violation of Iowa Code section 321J.2, a serious misdemeanor.

See Iowa Code § 321J.2(2)(a) (2016).

          On August 25, Coffman filed a motion to suppress the evidence

obtained as a result of the stop of his vehicle. He alleged the stop violated

his rights under both the Fourth Amendment to the United States

Constitution and article I, section 8 of the Iowa Constitution.           An
                                       4

evidentiary hearing on Coffman’s motion took place on September 9, and

the court issued a written ruling denying the motion on September 12.

      Coffman filed a motion to reconsider, to reopen the record, and for

expanded findings and conclusions. This motion asked the court for the

first time “to distinguish the Fourth Amendment protections from those

under the Iowa Constitution.”     In particular, Coffman asked the court

either to limit the community caretaking doctrine “to those cases where

emergency aid or assistance is needed or alternatively apply[] the

exclusionary rule to those cases where evidence of criminal activity is

gathered as a result of a community caretaking seizure.” The court issued

expanded findings and conclusions but confirmed its denial of the motion

to suppress.

      In its order, the court noted,

             A car parked on the shoulder of a highway at 1:00 a.m.
      in a rural area in Iowa should raise a number of concerns.
      There is a safety issue in having a vehicle parked within two
      feet of the traveled portion of a highway, especially at 1:00
      a.m., in an area that is not lighted. Second, the occupant(s)
      of the vehicle might have car problems or medical issues that
      they are experiencing. Most people would not simply pull over
      to the side of the road in this type of setting at such an hour.
      It would have been irresponsible for Deputy Hochberger to
      simply drive by without checking on the vehicle.

      Coffman waived his right to a jury trial and stipulated to a trial on

the minutes of testimony. On October 12, the court found Coffman guilty

of OWI, first offense, in violation of Iowa Code section 321J.2. The district

court sentenced Coffman to two days in jail and ordered him to pay a fine

and surcharges.

      Coffman appealed, claiming that the stop of his vehicle and person

violated the Fourth Amendment of the U.S. Constitution and article I,

section 8 of the Iowa Constitution. We transferred the case to the court of
                                    5

appeals, which affirmed Coffman’s conviction, concluding that the stop

demonstrated a “good-faith effort by a peace officer to assist the motorist

as a public servant rather than to launch a criminal investigation.”

      We granted Coffman’s application for further review.

      II. Standard of Review.

      Coffman argues that the seizure violated his rights under both the

Fourth Amendment to the United States Constitution and article I, section

8 of the Iowa Constitution. “When a defendant challenges a district court’s

denial of a motion to suppress based upon the deprivation of a state or

federal constitutional right, our standard of review is de novo.” State v.

Storm, 898 N.W.2d 140, 144 (Iowa 2017) (quoting State v. Brown, 890
N.W.2d 315, 321 (Iowa 2017)). We examine the whole record and “make

‘an independent evaluation of the totality of the circumstances.’ ”     Id.

(quoting Brown, 890 N.W.2d at 321). “Each case must be evaluated in

light of its unique circumstances.” State v. Kurth, 813 N.W.2d 270, 272

(Iowa 2012) (quoting State v. Krogmann, 804 N.W.2d 518, 523 (Iowa 2011)).

      III. Analysis.

      Coffman claims that he was lawfully parked on the shoulder of the

highway and that Deputy Hochberger’s actions violated the Fourth

Amendment and article I, section 8. See U.S. Const. amend. IV (“The right

of the people to be secure in their persons . . . against unreasonable

seizures and searches, shall not be violated, and no Warrants shall issue,

but on probable cause . . . .”); Iowa Const. art. I, § 8 (“The right of the

people to be secure in their persons . . . against unreasonable searches

and seizures, shall not be violated; and no warrant shall issue but upon

probable cause . . . .”). The State counters that the seizure of Coffman’s

vehicle was justified by the community caretaking exception to the warrant

requirement under both the Fourth Amendment and article I, section 8.
                                       6

      A. The Community Caretaking Exception.                  The community

caretaking exception to the warrant requirement, recognized by the United

States Supreme Court in Cady v. Dombrowski, is “totally divorced from the

detection, investigation, or acquisition of evidence relating to the violation

of a criminal statute.” 413 U.S. 433, 441, 93 S. Ct. 2523, 2528 (1973).

This exception “involves the duty of police officers to help citizens an officer

reasonably believes may be in need of assistance.” State v. Tyler, 867
N.W.2d 136, 170 (Iowa 2015) (quoting State v. Kern, 831 N.W.2d 149, 172–

73 (Iowa 2013)).     We have addressed this exception on a number of

occasions under both the United States and Iowa Constitutions. See, e.g.,

id. at 167, & n.15, 170–71 (Fourth Amendment); Kern, 831 N.W.2d at 172–

74 (article I, section 8); Kurth, 813 N.W.2d at 274–81 (Fourth Amendment);

State v. Wilkes, 756 N.W.2d 838, 842 (Iowa 2008) (Fourth Amendment);

State v. Tague, 676 N.W.2d 197, 204–06 (Iowa 2004) (article I, section 8);

State v. Crawford, 659 N.W.2d 537, 541–44 (Iowa 2003) (Fourth

Amendment); State v. Moore, 609 N.W.2d 502, 503–04 (Iowa 2000) (en

banc) (Fourth Amendment); State v. Carlson, 548 N.W.2d 138, 140–41,

143 (Iowa 1996) (Fourth Amendment and article I, section 8).

      The community caretaking exception has three branches: “(1) the

emergency aid doctrine, (2) the automobile impoundment/inventory

doctrine, and (3) the ‘public servant’ exception.” Tyler, 867 N.W.2d at 170

(quoting Kurth, 813 N.W.2d at 274).         The emergency-aid and public-

servant doctrines are closely related.      See Kurth, 813 N.W.2d at 274

(quoting Crawford, 659 N.W.2d at 541).

      Under the emergency aid doctrine, the officer has an
      immediate, reasonable belief that a serious, dangerous event
      is occurring. . . . [I]n contrast, the officer in a public servant
      situation might or might not believe that there is a difficulty
      requiring his general assistance. For example, an officer
      assists a motorist with a flat tire under the public servant
                                       7

      doctrine, but an officer providing first aid to a person slumped
      over the steering wheel with a bleeding gash on his head acts
      pursuant to the emergency aid doctrine.

Tyler, 867 N.W.2d at 170 (alterations in original) (quoting Crawford, 659
N.W.2d at 541–42). Other than that slight distinction, the two doctrines

are analytically similar.   See id.; see also Kern, 831 N.W.2d at 173

(describing them as “very similar”).

      We have said that application of the community caretaking

exception involves a three-step analysis:

      (1) was there a seizure within the meaning of the Fourth
      Amendment?; (2) if so, was the police conduct bona fide
      community caretaker activity?; and (3) if so, did the public
      need and interest outweigh the intrusion upon the privacy of
      the citizen?

Crawford, 659 N.W.2d at 543; accord Tyler, 867 N.W.2d at 170; Kern, 831
N.W.2d at 173; Kurth, 813 N.W.2d at 277. We have cautioned that “[e]very

community caretaking case must be assessed according to its own unique

set of facts and circumstances.” Kurth, 813 N.W.2d at 277.

      B. Community Caretaking Under the Fourth Amendment.

Coffman first challenges Deputy Hochberger’s stop under the Fourth

Amendment.      We have not previously considered whether a law
enforcement officer is justified in parking behind and activating his

emergency lights to check on a motorist pulled over on the side of the

highway in the middle of the night. In Moore, we held that a park ranger

properly exercised a public-safety function when she stopped the

defendant’s vehicle to warn him that his speed posed a danger to park

campers, even though he was driving under the speed limit. 609 N.W.2d

at 503–04. In Kurth, we held that a police officer was not justified in

blocking in the defendant’s vehicle with his own where the defendant had

turned into a restaurant parking lot and parked that vehicle after
                                      8

apparently running over a road sign that had fallen into the street. See
813 N.W.2d at 278–81. That seizure occurred after the officer had already

ascertained that the damage to the vehicle was “not significant” and the

defendant “was in a position to address that damage.” Id. at 280.

        Other state courts, however, have addressed situations close to the

present case. As we pointed out in Kurth, it is “not surprising” that much

of the relevant caselaw has arisen in state courts “in light of the fact that

community caretaking is generally the role of local police rather than

federal officers.” Id. at 273–74. The majority of other state courts have

sustained seizures similar to the one that occurred in the present case.

        The Illinois Supreme Court upheld a stop under the community

caretaking doctrine in People v. McDonough, 940 N.E.2d 1100, 1110 (Ill.

2010). A trooper was on patrol at 7:30 p.m. when he noticed a car stopped

on the shoulder of a busy highway with the headlights off. Id. at 1103.

The trooper “decided to inquire whether the car’s occupants needed

assistance.” Id. The trooper turned on his overhead oscillating emergency

lights for safety purposes and pulled in behind the stopped vehicle. Id. at

1103–04. The trooper’s initial question upon approaching the vehicle was

whether everything was okay. Id. at 1104. The driver rolled down the

window further to answer, and the trooper smelled the odor of an alcoholic

beverage. Id. After failing field sobriety tests, the driver was arrested. Id.

        The Illinois court determined that the seizure was permissible under

the community caretaking exception to the warrant requirement of the

Fourth Amendment. Id. at 1109. In coming to this conclusion, the court

said,

        [I]t was reasonable for [the trooper] to approach defendant’s
        vehicle to offer any aid required under the circumstances. The
        public has a substantial interest in ensuring that police offer
        assistance to motorists who may be stranded on the side of a
                                      9

      highway, especially after dark and in areas where assistance
      may not be close at hand. In the proper performance of his or
      her duties, a law enforcement officer has the right to make a
      reasonable investigation of vehicles parked along roadways to
      offer such assistance as might be needed and to inquire into
      the physical condition of persons in vehicles. The occupant of
      a parked vehicle may be intoxicated, suffering from sudden
      illness, or may be only asleep. Under these circumstances, it
      is within a responsible law enforcement officer’s authority to
      determine whether assistance is needed.

Id. at 1109–10 (citation omitted).

      In State v. Anderson, the Utah Supreme Court likewise held that the

seizure of a motorist who had stopped his vehicle on the side of the road

was justified by the community caretaking doctrine under the Fourth

Amendment.     362 P.3d 1232, 1234 (Utah 2015).       Late one evening in

December, the defendant had pulled his car to the side of the road and

turned his hazards on. Id. “Because of the hazard lights, the cold weather,

and the late hour, the deputies decided to stop and check on the welfare

of any occupants of the vehicle.” Id. The deputies engaged their red and

blue flashing lights and pulled up behind the stopped vehicle. Id. After

they asked him whether he needed assistance, the deputies noticed that

he had bloodshot eyes.       Id.     They ultimately “obtained a warrant

authorizing them to arrest [the defendant], obtain blood or urine from him,

and search his vehicle,” within which they found marijuana. Id. at 1235.

The court concluded that the stop was minimally invasive into the

defendant’s rights and that “a reasonable officer would have cause to be

concerned about the welfare of a motorist in [the defendant’s] situation.”

Id. at 1239–40. The court further noted,

             A motorist may have many motivations for pulling to the
      side of a highway and engaging hazard lights, ranging from
      the mundane to the life-threatening. The motorist could be
      lost, disciplining rowdy children, sleeping, or answering a cell
      phone call. But there is also a good chance that the motorist
      has run out of gas, has mechanical problems, or, worse, is
      experiencing a medical emergency. The fact that it is very cold
                                     10

      and dark would exacerbate the duress of a motorist in need of
      aid. Given the decent odds that a motorist in this situation
      may need help, an officer would have reason to be concerned
      and to at least stop to determine whether assistance is
      needed.

Id. at 1240.

      In Ullom v. Miller, the West Virginia Supreme Court of Appeals

likewise found a seizure of a motorist was justified under the community

caretaking exception under both the Fourth Amendment and the West

Virginia Constitution. 705 S.E.2d 111, 123 (W. Va. 2010). The defendant

there had parked on the side of the road and turned on the parking lights.

Id. at 116. The vehicle’s hazard lights were not on, and the engine was not

running. Id. When the officer came across the vehicle at dusk during his

patrol, he had no other indication the driver needed assistance. Id. The

officer nevertheless “initiated a road safety check of the vehicle by stopping

his cruiser and approaching the vehicle.” Id. When he conversed with the

driver, he noted signs of intoxication. Id. Upon failing sobriety tests, the

driver was arrested for driving under the influence. Id.

      The West Virginia court held that given the circumstances of the

case, “a reasonable and prudent officer in such a setting would have
reasonably suspected that an occupant of the vehicle was in need of

immediate help.” Id. at 123. Furthermore, the officer’s “initiating reasons

for his encounter with [the defendant] were, when viewed objectively, quite

clearly a reasonable, independent and substantial justification for any

intrusion he made into [the defendant’s] privacy.” Id.

      In State v. Kramer, the Wisconsin Supreme Court also affirmed the

seizure of a motorist over federal and state constitutional objections.

759 N.W.2d 598, 601 (Wis. 2009). In that case, the defendant’s vehicle

was legally parked on the shoulder of a highway after the sun had set. Id.

The driver had turned the hazards on while he made a phone call. Id. A
                                       11

sheriff’s deputy spotted him, activated his cruiser’s emergency overhead

lights, and stopped behind the parked car. Id. The deputy’s reason for

stopping was “to check to see if there actually was a driver, [and to] offer

any assistance.” Id. (alteration in original). The deputy activated his own

emergency lights for “[s]afety considerations so other traffic could see

[him].” Id. (first alteration in original). Although he approached the vehicle

shining his flashlight and with his hand on his holstered gun—a practice

the deputy regularly followed “for safety considerations”—he asked the

driver if he could help with something and said he was “[j]ust making sure

[there were] no vehicle problems.” Id. at 601–02. During the interaction,

the deputy could tell that the driver was intoxicated, and the driver was

then arrested. Id. at 602.

       The Wisconsin court held that the seizure was justified. Id. at 612.

It concluded the deputy had “an objectively reasonable basis for deciding

that a motorist may have been in need of assistance when he stopped

behind [the defendant’s] vehicle.” Id. at 610. The court also noted “that

the public has a substantial interest in ensuring that police assist

motorists who may be stranded on the side of a highway, especially after

dark and outside of an urban area when help is not close at hand.” Id. at

611.

       In State v. Lovegren, the Montana Supreme Court similarly upheld

a seizure of a motorist based on the community caretaking doctrine. 51
P.3d 471, 476 (Mont. 2002). There, an officer noticed a vehicle parked on

the side of the highway at 3:05 a.m. Id. at 471–72. Upon approaching the

vehicle, the officer found the defendant asleep in the driver’s seat and

knocked on the window. Id. at 472. When the defendant did not wake up,

the officer opened the door.     Id.   The defendant suddenly awoke and

blurted, “I was drinking.”      Id.    The officer spotted other signs of
                                     12

intoxication, and after the defendant failed the field sobriety tests, he was

charged with driving under the influence. Id.

      Overruling both federal and state constitutional objections, the

Montana court found the officer had acted properly because the officer had

“objective, specific and articulable facts suggesting that [the defendant]

might be in need of assistance.” Id. at 476. According to the court,

      While [the defendant] might simply have been asleep, he might
      just as likely have been ill and unconscious and in need of
      help. Under these circumstances, Officer Hofer had the right
      to check on [the defendant’s] welfare and to open the door of
      [the defendant’s] vehicle when [the defendant] failed to
      respond to a knock on the window of his vehicle. As the State
      points out, it would have been a dereliction of Officer Hofer’s
      duties if, after knocking on the window and obtaining no
      response, Officer Hofer walked away and continued on his
      patrol.

Id.

      The Tennessee Supreme Court confronted a similar situation in

State v. McCormick and found the seizure was justified by the community

caretaking doctrine under the United States and Tennessee Constitutions.

494 S.W.3d 673, 689 (Tenn. 2016). At 2:45 a.m., a law enforcement officer

pulled behind a vehicle that was sitting in the entrance to a shopping
center parking lot. Id. at 676. The shopping center was closed, and the

back left wheel and rear portion of the vehicle were “partially in the

roadway.” Id. The officer parked behind the vehicle and turned on his

blue lights for safety reasons. Id. He proceeded “to do a welfare check on

the subject in the vehicle.” Id. The driver was slumped over the steering

wheel, the engine was running, and the headlights were on. Id. When the

officer was unable to awaken the driver by tapping on the window, he

opened the car door. Id. The officer immediately detected signs that the
                                     13

driver had been drinking. Id. The driver failed field sobriety tests and was

arrested for driving under the influence. Id. at 676–77.

      The Tennessee court determined that the officer’s conduct fell within

the community caretaking exception. Id. at 688–89. The court explained,

      Given the time, 2:45 a.m., location, and limited accessibility
      and availability of assistance from sources other than the
      officer, the risk of danger had the officer provided no
      assistance was substantial. Indeed, Sgt. Trivette would have
      been “derelict in his duty as a police officer” had he failed to
      take steps to determine the defendant’s welfare. Again, the
      defendant was slumped over the steering wheel, either asleep
      or unconscious, with his vehicle protruding partially onto the
      public roadway, placing him at risk of injury or death from a
      rear end collision. Having carefully considered the relevant
      facts, we conclude that Sgt. Trivette’s actions were well within
      the community caretaking exception.

Id. at 688–89 (quoting Commonwealth v. Fisher, 13 N.E.3d 629, 633 (Mass.

App. Ct. 2014)).

      In State v. Kleven, the South Dakota Supreme Court likewise found

that an officer properly exercised his community caretaker function, and

therefore concluded the officer’s seizure of a motorist was permissible

under the Fourth Amendment. 887 N.W.2d 740, 743–44 (S.D. 2016). The

officer saw a vehicle parked on the side of the street in the early hours of

the morning in a downtown area. Id. at 741. He requested a license plate

check. Id. After waiting some twenty minutes, he decided to park his

patrol car directly behind the defendant’s vehicle and arranged for another

patrol car to park directly in front. Id. The officer believed the driver was

passed out or asleep. Id. The officer then knocked on the car window; the

defendant stirred but did not acknowledge the officer.      Id.   The officer

opened the door and detected the odor of an alcoholic beverage. Id. The

driver was arrested and charged with driving under the influence. Id. The
                                        14

court determined that, given the circumstances, the officer had sufficient

reason to conduct a health and safety check. Id. at 743.

      The North Dakota Supreme Court upheld the seizure of a motorist

in Borowicz v. North Dakota Department of Transportation after an officer

noticed a vehicle parked on a service road with its headlights on but the

motor off.    529 N.W.2d 186, 187 (N.D. 1995).               When the officer saw

someone slumped in the driver’s seat, he pulled behind the vehicle and

activated his overhead lights. Id. at 187–88. He approached the driver’s

side, knocked on the window, and observed that the driver appeared to be

asleep. Id. He knocked harder with his flashlight, awakening the driver,

who then opened the door to the pickup.                Id.     In the subsequent

interaction, the officer noticed signs of intoxication, and the defendant was

eventually arrested. Id. at 187. The court concluded the officer’s conduct

was reasonable under the circumstances. Id. at 188–89.

      In People v. Laake, the Illinois Appellate Court upheld a vehicle

seizure under the community caretaking doctrine of the Fourth

Amendment. 809 N.E.2d 769, 772–73 (Ill. App. Ct. 2004). 1 There, the

officer received a report at approximately 3:00 a.m. from police dispatch

about a possible intoxicated driver in his area of patrol. Id. at 770–71.

While searching for that car, he happened upon a vehicle stopped on the

shoulder with its brake lights on. Id. at 771. He pulled behind the vehicle

and activated his overhead emergency lights. Id. His purpose was “to

check on the welfare of [the] driver.” Id. Additionally, “[t]he area was

isolated and not well lighted.” Id. During the officer’s initial encounter

with the driver, he noticed telltale signs of intoxication and that the driver



      1We   distinguished the Laake decision in Kurth. See Kurth, 813 N.W.2d at 280–
81.
                                    15

had a flat tire. Id. The driver was ultimately convicted of driving under

the influence. Id.

      The appellate court concluded that there was “nothing wrong” with

the officer’s “check[ing] on the welfare of [the car’s] driver.” Id. at 773.

“Police officers routinely provide roadside assistance in addition to

conducting criminal investigation. Such assistance is designed to ensure

public safety, and we do not believe that any concomitant technical

detention is unreasonable.” Id.

      In Marsh v. State, an Alaska appellate court found that a seizure was

permitted under the community caretaking exception to the Fourth

Amendment warrant requirement. 838 P.2d 819, 820 (Alaska Ct. App.

1992). During the early evening hours, a state trooper noticed a vehicle

that appeared to be stalled on the side of a highway. Id. The trooper

activated his overhead lights and pulled behind the car; activation of the

lights was “standard police procedure so that traffic on the highway could

see [the trooper] parked along the road in the dark.” Id. At this point, the

driver started the engine of his vehicle.    Id.   Nonetheless, the officer

proceeded to speak to the driver and thus learned his license had been

revoked.   Id.   Assuming for purposes of appeal that there had been a

seizure, the appellate court determined that the trooper acted properly

pursuant to his community caretaking function in finding out whether the

driver needed assistance. Id.

      In Kozak v. Commissioner of Public Safety, a Minnesota appellate

court decided that a deputy’s conduct was justified under the community

caretaking exception. 359 N.W.2d 625, 628 (Minn. Ct. App. 1984). The

defendant had parked on the side of the road and fallen asleep. Id. at 627.

A deputy stopped to investigate and knocked on the window to awaken the

driver. Id. The driver opened the door, and the deputy noted signs of
                                     16

intoxication. Id. The driver failed the field sobriety tests and was arrested.

Id. The court noted,

            In the proper performance of his duties, an officer has
      not only the right but a duty to make a reasonable
      investigation of vehicles parked along roadways to offer such
      assistance as might be needed and to inquire into the physical
      condition of persons in vehicles.

Id. at 628. The court added,

            The occupant of an already parked car may be
      intoxicated, he may be suffering from sudden illness or heart
      attack, or may be just asleep. Surely, it is within a responsible
      peace officer’s duty as it relates to the public to determine
      whether his assistance is needed.

Id.

      Coffman directs us to Commonwealth v. Livingstone, a recent case

where the Pennsylvania Supreme Court found a Fourth Amendment

violation. 174 A.3d 609, 638 (Pa. 2017). In Livingstone, a trooper saw a

vehicle pulled over onto the right shoulder of a divided highway with the

engine running but the hazard lights not activated. Id. at 614. The trooper

“activated his emergency lights and, with his passenger window down,

pulled alongside the stopped vehicle.” Id. After motioning to the driver to

roll down the window, he asked her if she was okay. Id.           The driver
appeared to be staring at him with “glossy eyes” but answered

affirmatively. Id. Nevertheless, the trooper pulled his cruiser in front of

the stopped vehicle, exited his vehicle, and approached the driver on foot.

Id. When the trooper reached the vehicle, he asked to see the motorist’s

driver’s license and asked whether she had been drinking.           Id.   The

motorist denied drinking but made a number of confused statements. Id.

Based on these statements and the appearance of the motorist’s eyes, a

preliminary breath test was administered, and ultimately the motorist was

convicted of driving under the influence. Id. at 614–15.
                                          17

      The Pennsylvania court found that a seizure had occurred as soon

as the trooper pulled alongside the stopped vehicle with his flashers on.

Id. at 621–25. Turning to the question whether the community caretaking

exception applied, the court held that “the officer must point to specific,

objective, and articulable facts which would reasonably suggest to an

experienced officer that assistance was needed.” Id. at 637 (emphasis

added). Notwithstanding an extensive review of cases like Ullom, Kramer,

Lovegren, McCormick, McDonough, and Kleven where similar seizures had

been upheld, the court overturned the motorist’s conviction. Id. at 629–

33, 638. In its view, the trooper was not able to “articulate any specific

and objective facts that would reasonably suggest that Appellant needed

assistance.” Id. at 638 (plurality opinion).

      Federal courts have also weighed in on this subject. See, e.g., United

States v. Barry, 394 F.3d 1070, 1075 (8th Cir. 2005) (holding that it was

not a seizure when the officer approached the parked vehicle and knocked

on the window). For instance, in Winters v. Adams, the United States

Court of Appeals for the Eighth Circuit found that a seizure of a driver in

a parked vehicle was justified by the community caretaking doctrine. 254
F.3d 758, 764 (8th Cir. 2001). 2 There, the officers were responding to a

complaint regarding an unknown, intoxicated individual. Id. at 760, 761.

The first officer to arrive came upon a person seated behind the wheel of a

car in the suspected area. Id. The officers approached to ask him about

his circumstances, and he responded that he was “waiting for a push to

start his car.” Id. When the officer asked for identification, the driver

rolled up the window, locked the door, and said he wanted to be left alone.

Id. Neither officer suspected criminal activity, but the driver began acting


      2We   also distinguished Winters in our Kurth decision. See 813 N.W.2d at 275–76.
                                         18

strangely and moving about wildly in his car. Id. at 760–61. The officers

“were initially concerned with determining [the driver’s] physical condition

in order to ensure that ‘he would not be able to drive and hurt someone.’ ”

Id. at 761. Another officer testified that “he felt that he had a responsibility

to protect [the driver] and ‘the public at large to make sure this person

can’t hurt anyone else.’ ” Id. The officers thus broke into the car and

forcibly   removed     the    driver,     whose   ultimate    diagnosis    was

“methamphetamine intoxication.” Id. at 761–62.

      In determining that the stop was justified, the court found that the

officers “ ‘would have been derelict in their duties’ had they not detained”

the driver. Id. at 764. (quoting United States v. Rideau, 949 F.2d 718, 720

(5th Cir. 1991), rev’d on other grounds on reh’g, 969 F.2d 1572, 1573 (5th

Cir. 1992) (en banc)). To find otherwise would have required the officers

“simply to walk away from [the] vehicle, thus perhaps permitting a possibly

intoxicated individual to drive the vehicle, potentially harming himself and

other citizens.” Id. (footnote omitted).

      In United States v. Ingram, the United States Court of Appeals for

the Ninth Circuit determined that the seizure of the defendant’s parked

vehicle was not justified by the community caretaking doctrine.            151

F. App’x 597, 599 (9th Cir. 2005). A U.S. Park Police Officer noticed a

vehicle parked at an “awkward angle” and decided to investigate along with

another officer.     Id. at 598.        The court rejected the government’s

community caretaking argument because

      [o]nce the officers were able to observe that the passengers
      were in no distress of any kind, no “reasonable grounds
      [existed] to believe that there [was] an emergency at hand and
      an immediate need for their assistance for the protection of
      life or property.”
                                    19

Id. at 599 (second and third alterations in original) (quoting United States

v. Cervantes, 219 F.3d 882, 888 (9th Cir. 2000), overruled on other grounds

by Brigham City v. Stuart, 547 U.S. 398, 404, 126 S. Ct. 1943, 1948

(2006)).

      As previously noted, we examine every community caretaking case

before us according to its own set of unique circumstances. Kurth, 813
N.W.2d at 277. We must decide “whether the facts available to the officer

at the time of the stop would lead a reasonable person to believe that the

action taken by the officer was appropriate.” Tague, 676 N.W.2d at 204.

To demonstrate reasonableness, the State must show “specific and

articulable facts that indicate [the officer’s] actions were proper.” Kurth,
813 N.W.2d at 277 (quoting Crawford, 659 N.W.2d at 542).

      The present case is unlike our Kurth case or the Ninth Circuit’s

Ingram case, where objective facts available to the officers indicated that

the community caretaking need had dissipated by the time the seizures

occurred. See Ingram, 151 F. App’x at 599; Kurth, 813 N.W.2d at 280–81.

In Kurth, a motorist appeared to have run over a sign that had fallen into

the roadway. 813 N.W.2d at 271. By itself, this could have justified an

officer’s community caretaking intervention.    Id. at 278.   However, the

motorist thereafter promptly and lawfully pulled into the parking lot of an

open restaurant and parked his vehicle. Id. at 271–72. The officer saw

that there was no difficulty with the drivability of the vehicle and the

damage to the vehicle was insignificant. Id. at 272, 278. Nevertheless, at

that point the officer activated his emergency lights and blocked in the

vehicle. Id. at 278. In short, in Kurth, the putative community caretaking

seizure occurred only after the need for such a seizure had ended. Id. The

motorist was parked in a parking lot of an open restaurant and appeared

to be in a position to address any minor vehicle damages. Id.
                                    20

      Other cases cited by Coffman are distinguishable for the same

reasons. See State v. Graham, 175 P.3d 885, 891 (Mont. 2007) (finding

under federal and state constitutional principles that the seizure of a

parked vehicle on a dirt pullout was not reasonable where the officer had

seen the truck driving shortly before the stop and thus knew that it was

operable); State v. Button, 86 A.3d 1001, 1005 (Vt. 2013) (holding that the

stop was not justified under the Fourth Amendment or state constitution

in part because “[t]he trooper saw that all of the various lights on

defendant’s car were operating properly, and that defendant’s car was

running fine”).

      This case also can be distinguished from cases cited by Coffman

where the vehicle was parked well off the road, and therefore, the officer

could have safely stopped and sought to speak with the driver without

activating his flashers. See State v. Schmidt, 47 P.3d 1271, 1272, 1274

(Idaho Ct. App. 2002) (finding that the seizure of the vehicle by activating

the overhead lights and blocking it in was not justified under the Fourth

Amendment where the vehicle was “parked twenty to thirty feet off on the

right side of the road in an unimproved pullout”); State v. Boutin, 13 A.3d
334, 337–38 (N.H. 2010) (finding under the state constitution that the

trooper’s actions were unreasonable when the vehicle was parked in a

“pull-off area” and the trooper could have pulled alongside the driver to do

a welfare check without performing a seizure by activating his flashers).

      The present case is also unlike our own State v. Coleman, where

after the vehicle had been seized, objective facts became available to the

officer demonstrating the problem that was the basis for the stop had been

resolved. See 890 N.W.2d 284, 285, 301 (Iowa 2017) (holding that after

stopping a motorist on suspicion of driving while suspended, but then

determining that the driver was not the motorist in question, the officer
                                     21

had to let the motorist go immediately without asking for license,

registration, and proof of insurance). This case is actually the reverse of a

Coleman situation.    After making the initial stop, Deputy Hochberger

determined that there was a violation with respect to vehicle registration,

thus providing further justification for the stop.

      Lastly, Livingstone, the Pennsylvania case on which Coffman relies,

is factually and legally distinguishable. In Livingstone, the trooper came

upon the motorist at 9:30 p.m. and acknowledged that when he pulls

alongside a vehicle, “[n]ine out of ten times usually they’re on their cell

phone.” 174 A.3d at 638. In the present case, though, Deputy Hochberger

came upon a vehicle pulled just off a rural road after 1:00 a.m. The odds

that a law enforcement officer was just interrupting a routine cell phone

call diminish, undoubtedly, as the hour gets later.

      Furthermore, Livingstone’s invariable requirement that the officer

have “specific, objective, and articulable facts which would reasonably

suggest to an experienced officer that assistance was needed,” id. at 637

(emphasis added), is inconsistent with the more flexible standard in our

caselaw—i.e., “whether the facts available to the officer at the time of the

stop would lead a reasonable person to believe that the action taken by

the officer was appropriate,” Tague, 676 N.W.2d at 204; see Kurth, 813
N.W.2d at 277 (requiring the state to show “specific and articulable facts

that indicate [the officer’s] actions were proper” (quoting Crawford, 659
N.W.2d at 542)). Under our precedent, the officer does not need specific

facts indicating that assistance is needed, only that it may be needed. See

Kern, 831 N.W.2d at 172; see also Tyler, 867 N.W.2d at 170; cf.

Livingstone, 174 A.3d at 617 (noting the Pennsylvania Superior Court,

which was reversed in the opinion, upheld the trooper’s actions because
                                     22

“the circumstances were sufficient to suggest . . . that assistance might be

needed”).

       When we apply our three-part inquiry as set forth above, we believe

the stop in this case complied with the Fourth Amendment. Under the

first part of the test, the State concedes there was a seizure. Next, we

consider whether Deputy Hochberger’s conduct amounted to bona fide

community caretaking activity.

       At the suppression hearing, Deputy Hochberger testified that he

regularly stops behind vehicles stopped alongside the roadway in order to

“check on the welfare of the occupants or see if they need any assistance.”

In this case, it was the middle of the night, Deputy Hochberger was

traveling along a highway slightly outside of town, the vehicle was pulled

over just two feet off from the roadway itself, and the vehicle’s brake lights

were activated. We conclude this was bona fide community caretaking

activity.

       Lastly, we balance the public need and interest against the intrusion

on privacy. We believe the public interest in having officers check on the

welfare of a motorist pulled over at the side of a highway in the middle of

the night is significant. There could be many reasons why the motorist

needs help. The motorist could be lost, there could be trouble with the

vehicle, or the motorist could be in some kind of medical difficulty.

Coffman was parked on the side of the highway at 1:00 a.m. without his

hazard lights on. This created a potentially dangerous situation for himself

and for other drivers who may not have seen him. The remote location

and the late hour may have made it difficult for him to obtain help if he

had needed it.

       At the same time, the privacy intrusion was not great. A seizure

occurred only because Deputy Hochberger activated his emergency
                                    23

flashers. Deputy Hochberger did this for everyone’s benefit, so the pulled-

over vehicles would be visible and so the motorist—Coffman—would know

it wasn’t just a stranger approaching from behind. Cf. Kurth, 813 N.W.2d

at 281 (noting that the officer activated his emergency flashers even

though the defendant had parked in the lot of an open restaurant and the

officer “could not and did not argue that he activated his emergency lights

for his own protection”). The vehicle was already at rest when Deputy

Hochberger activated the flashers, and the setting was by the side of a

highway. See id. at 280–81. After performing this balancing, we conclude

the public interest here outweighed the intrusion on privacy. We find the

decisions discussed above from appellate courts in Utah, West Virginia,

Wisconsin, Montana, Illinois, Tennessee, South Dakota, North Dakota,

Alaska, and Minnesota to be persuasive.

      Furthermore, the deputy’s actions here were tailored to providing

assistance only to the extent it may have been needed. See id. at 278

(“[T]he officer may not do more than is reasonably necessary to determine

whether a person is in need of assistance, and to provide that assistance.”

(quoting Crawford, 659 N.W.2d at 542–43)).           Deputy Hochberger’s

conduct, which included activating his emergency lights, parking behind

the parked car, and approaching the vehicle on foot to check on its

occupants, was reasonable given the objective of safely determining

whether the motorist needed help. See, e.g., Anderson, 362 P.3d at 1240.

The deputy’s decision to address this roadside situation was not

unreasonable, and arguably it would have been “a dereliction of duty” to

ignore it. See Lovegren, 51 P.3d at 476. Many motorists would appreciate

and expect officers to engage in this kind of community caretaking activity.

      Coffman suggests the deputy should not have stopped behind his

vehicle and could have accomplished his community caretaking purpose
                                       24

by pulling alongside it instead. This would have been impractical. See

Kramer, 759 N.W.2d at 611 (“Kramer suggests that Wagner could simply

have pulled up along side of his vehicle, rolled down the window and asked

if Kramer needed assistance.         We conclude that doing so would have

required Wagner to stop in the middle of one lane of a two-lane highway.

Doing so would have added to the dangerousness of the stop for both

Wagner and Kramer, if an inattentive motorist had come to the crest of the

hill without appreciating that the officer’s vehicle was blocking one lane of

traffic.”). The best way for Deputy Hochberger to determine whether the

Coffmans needed help was to talk to them.

        Providing help to motorists is an important function performed by

law enforcement officers. In 2016 alone, Iowa state troopers assisted more

than 11,462 motorists in need. Iowa Dep’t Pub. Safety, FY2016 Annual

Report      22      (2016),        www.dps.state.ia.us/commis/pib/Annual_

Report/2016/FY2016AnnualReport.pdf                [https://perma.cc/J7E4-

BRMT].     The year before, the Story County Sheriff’s Office reported

assisting 957 motorists. Story Cty. Sheriff’s Office, 2015 Annual Report,

Story    County,   Iowa       11   (2015),   http://www.storycountyiowa.gov

/index.aspx?NID=963 [https://perma.cc/H6QW-XZ3U].               By way of

comparison, this is only slightly less than the number of speeding tickets

the office issued. Id.

        We hold that this particular encounter fell within the community

caretaking exception to the Fourth Amendment’s warrant requirement, as

we have interpreted that exception in prior cases and as most other

jurisdictions have interpreted it.

        C. Community Caretaking Exception Under Article I, Section 8.

Coffman also argues that even if the stop complied with the Fourth

Amendment, we should interpret the community caretaking doctrine
                                      25

differently under the Iowa Constitution. The State counters that error has

not been preserved on this point because the defendant did not assert this

position until he filed a motion for reconsideration of the denial of his

motion to suppress. The district court, however, did not indicate that it

was declining to consider Coffman’s arguments for reconsideration as

untimely but instead reached their merits. Accordingly, we conclude error

was preserved. See State v. Bowers, 661 N.W.2d 536, 540 (Iowa 2003)

(electing to review an untimely motion to suppress on the merits where the

district court reached the merits).

      “What is required under the Iowa Constitution, in each and every

case that comes before us, is . . . exercise of our best, independent

judgment of the proper parameters of state constitutional commands.”

State v. Short, 851 N.W.2d 474, 490 (Iowa 2014).

      In his appellate briefing, Coffman appears to merge the two distinct

Iowa constitutional arguments he made below. That is, under article I,

section 8, he asks us to do away with the public servant component of the

community caretaking exception for evidentiary purposes only. Evidence

could be used if it was obtained when an officer had “an immediate

reasonable belief that a serious, dangerous event [was] occurring”—i.e.,

“that emergency aid is required.” Meanwhile, police would still be free to

respond to other community caretaking situations without violating the

Iowa Constitution, but evidence from those situations could not be used.

      In short, Coffman would have us establish two tiers of community

caretaking interventions. Both would be lawful and constitutional, but

only “emergency” interventions could provide source material for

subsequent criminal prosecutions.

      In support of this argument, Coffman cites Commonwealth v.

Canavan, a decision of the Massachusetts Appeals Court. 667 N.E.2d 264
                                     26

(Mass. App. Ct. 1996). Canavan is actually a Fourth Amendment decision,

not a state constitutional case. Id. at 268 n.8. There, the appellate court

found an officer was not justified in pulling over a moving vehicle that he

suspected to be lost. Id. at 265, 268. The officer had no other basis for

believing the driver needed assistance. Id. at 265. The court noted that

the interest in aiding the motorist “may ‘be as well served by having the

police officer make his presence known and leaving to the motorist the

decision as to whether to stop and seek directions.’ ” Id. at 266 (quoting

United States v. Dunbar, 470 F. Supp. 704, 707 (D. Conn. 1979), aff’d, 610
F.2d 807 (2d Cir. 1979)).      The decision itself, however, does not limit

community caretaking to emergency situations.          Instead, it draws a

distinction between a lost motorist and one who may potentially be at risk

to himself or others:

      Dunbar does not inhibit the police from making intrusions
      amounting to seizures when the governmental interest
      predominates—thus seizure even of lost motorists is justified
      when safety hazards are actually entailed and lights and
      sirens are needed to arouse the attention of the drivers and
      avoid mishap.

Id. at 267.

      Furthermore,      the   Massachusetts   court   cited   with   approval

Commonwealth v. Leonard, 663 N.E.2d 828 (Mass. 1996), a Massachusetts

Supreme Judicial Court decision in which the court upheld a police action

taken based upon the potential illness of the driver. Canavan, 667 N.E.2d

at 268.   In Leonard, a state trooper was determined to be justified in

pulling over a driver pursuant to the community caretaking doctrine

because, according to the Canavan court, “the police action as a whole,

the opening of the door included, might be seen as part of the interaction

of citizen with police for the well being of the person and so raising no

constitutional issue.” Id. (citing Leonard, 663 N.E.2d at 508–09). Leonard
                                          27

is closer to the present case than Canavan. Neither decision supports

Coffman’s proposed interpretation of article I, section 8.

        Notably, in another case with even more factual similarity to ours,

the Massachusetts Supreme Judicial Court upheld the stop under the

community caretaking exception.            See Commonwealth v. Evans, 764
N.E.2d 841, 844 (Mass. 2002). In Evans, a state trooper saw a car pulled

over on the side of a highway with its right blinker flashing at 11:30 p.m.

Id. at 843. The trooper pulled behind the parked vehicle and activated his

cruiser’s lights, then approached the driver on foot to see if he needed

assistance.     Id.   The court held this conduct “falls squarely under the

trooper’s community caretaking function.” Id. at 844.

        Coffman’s opening brief also cited Provo City v. Warden, 844 P.2d
360 (Utah Ct. App. 1992).         There, the Utah Court of Appeals—again

applying the Fourth Amendment rather than a state constitutional

provision—did “adopt . . . the imminent danger to life or limb” standard

proposed by Coffman. See id. at 364–65. Warden also said that “stops

which     are    legitimate   exercises    of   police   community   caretaker

responsibilities, but which are not ‘reasonable’ under the Fourth

Amendment, may result in application of the exclusionary rule, while still

achieving the objectives of community caretaking.” Id. at 365. However,

Warden is not good law, even in Utah.            The State pointed out in its

answering brief that Warden was expressly overruled by the Utah Supreme

Court in Anderson, 362 P.3d at 1237, 1239.               Accordingly, Coffman

dropped any reference to Warden in his application for further review to

this court.

        As noted, Coffman maintains we should apply the exclusionary rule

to any nonemergency acts of community caretaking, even if the acts were

otherwise proper.       However, the exclusionary rule exists in Iowa as a
                                          28

“remedy for the constitutional violation” and to “protect[] the integrity of

the courts.” State v. Cline, 617 N.W.2d 277, 289 (Iowa 2000) (en banc),

overruled on other grounds by State v. Turner, 630 N.W.2d 601, 606 n.2

(Iowa 2001). It “places the parties in the positions they would have been

in had the unconstitutional search not occurred.” Id. If law enforcement

has acted in a way that is not unconstitutional or illegal but is in fact

socially desirable, our article I, section 8 precedent does not provide a

basis for suppressing the results of that conduct.

       Law professor Michael R. Dimino Sr. elaborated on this point in the

context of community caretaking searches, stating,

       Searches are either reasonable or unreasonable. Generally
       speaking, reasonable searches are constitutional and give rise
       to no issue of remedy.         Unreasonable searches are
       unconstitutional and usually result in exclusion of evidence
       found during the unreasonable search.          The targeted
       exclusionary rule, however, either requires exclusion when
       the police were acting reasonably in fulfilling community-
       caretaking function, or calls the community-caretaking
       search unreasonable and excludes evidence—all the while
       winking and nodding to police departments to encourage them
       to act in the very manner the court holds to be
       unconstitutional.

Michael R. Dimino Sr., Police Paternalism: Community Caretaking,

Assistance Searches, and Fourth Amendment Reasonableness, 66 Wash. &

Lee L. Rev. 1485, 1558 (2009) [hereafter Dimino] (footnotes omitted). We

agree with Professor Dimino’s basic line drawing: police conduct is either

legal or illegal, and if it is legal, its fruits should not be suppressed under

the Iowa Constitution. 3

       3Professor Dimino finds that a total of ten states do not recognize community
caretaking searches as a valid warrant exception in nonemergency situations. See
Dimino, 66 Wash. & Lee L. Rev. at 1503–04. The lead case is People v. Mitchell, 347
N.E.2d 607, 609 (N.Y. 1976), abrogated by Stuart, 547 U.S. at 404–05, 126 S. Ct. at 1948.
       The present case, however, involves a vehicle seizure, not a search. See John W.
Sturgis VII, Note, Help! I Need Somebody (or Do I?): A Discussion of Community Caretaking
and “Assistance Seizures” Under Iowa Law, 99 Iowa L. Rev. 1841, 1863 (2014) (noting
                                           29

       Recently, in State v. Ramirez, this court confronted the question

whether the results of a federal search that complied with the federal law

on anticipatory warrants should be excluded from a state prosecution

because Iowa law does not authorize anticipatory warrants. 895 N.W.2d
884, 886 (Iowa 2017). We concluded,

       When a bona fide federal investigation leads to a valid federal
       search, but the evidence is later turned over to state
       authorities for a state prosecution, we do not believe
       deterrence or judicial integrity necessarily require a
       reexamination of the search under standards that
       hypothetically would have prevailed if the search had been
       performed by state authorities.

Id. at 898. A dissent disagreed and would apply the exclusionary rule to

any search within Iowa that would have violated the Iowa Constitution or

Iowa statutes if conducted by Iowa officials. See id. at 899 (Wiggins, J.,

dissenting). However, Coffman wants to go a step further than the Ramirez

dissent and suppress the results of a stop even if it violated neither the

Iowa Constitution nor Iowa law. We are not persuaded this is appropriate.

       During his oral argument before our court, Coffman changed course

somewhat from his appellate briefing. First, Coffman posited that “the

public servant doctrine should not allow officers to seize individuals.” This
of course would extinguish the doctrine altogether.                    Our discussion

heretofore explains why we do not find this jurisprudential approach

persuasive.



that all ten of these jurisdictions use the Mitchell test exclusively on searches). Coffman
cites no case other than the overruled Warden decision that has limited community
caretaking seizures of vehicles to emergency situations. It does appear that Nevada, a
jurisdiction not included in Professor Dimino’s list of ten, will uphold a community
caretaking stop of a vehicle “only where there are clear indicia of an emergency.” State v.
Rincon, 147 P.3d 233, 237 (Nev. 2006).
       We emphasize that today’s decision applies only to vehicle seizures and should
not be extended to searches.
                                    30

      Second, Coffman urged us to restrict the public servant doctrine to

circumstances where the officer has a firm basis for concluding that the

motorist actually needed assistance. As his counsel elaborated, he would

“requir[e] the state to show specific, objective facts as to why a need

existed.”

      Clearly, a community caretaking seizure of a motorist must be

supported by objective grounds to believe the motorist or a third party

affected by the motorist may need assistance. Still, we would not set the

required threshold of proof as high as Coffman would.            Coffman’s

threshold would deter officers from stepping into a situation, like the one

in this case, where the motorist may need help but the officer cannot tell.

Helping a citizen and investigating a citizen for commission of a crime are

two different things. An officer lacking a warrant should have somewhat

more latitude to do the former than to do the latter.

      Thus, we believe the basic three-part test we have applied to

community caretaking seizures of motorists under the Fourth Amendment

also provides an appropriate standard under article I, section 8. See Kurth,
813 N.W.2d at 277; Crawford, 659 N.W.2d at 543.          The requirements

embedded in that test—that the community caretaking be “bona fide” and

that “the public need and interest outweigh the intrusion upon the privacy

of the citizen”—will protect against abuse of this warrant exception.

Crawford, 659 N.W.2d at 543.

      We do note, however, one qualification.      In applying the Fourth

Amendment, we have said that “the relevant test for determining whether

the community caretaking exception applies is an objective one based on

the information available at the time of the stop and does not depend upon

the subjective motivations of the individual officers involved.” Kurth, 813
N.W.2d at 279 n.3. Under article I, section 8, though, we believe it is
                                             31

incumbent on the state to prove both that the objective facts satisfy the

standards for community caretaking and that the officer subjectively

intended to engage in community caretaking. As we implied in Kurth, the

term “bona fide” generally has both an objective and a subjective

component. See id. One law professor has advocated requiring proof of

“a good-faith community-caretaking motivation” in the search context.

See Dimino, 66 Wash. & Lee L. Rev. at 1534. Closer to home, a law student

note has specifically recommended that there should be a “subjective good

faith requirement” for community caretaking seizures under article I,

section 8. See John W. Sturgis VII, Note, Help! I Need Somebody (Or Do

I?): A Discussion of Community Caretaking and “Assistance Seizures” Under

Iowa Law, 99 Iowa L. Rev 1841, 1873 (2014); see also Mary Elisabeth

Naumann, The Community Caretaker Doctrine: Yet Another Fourth

Amendment Exception, 26 Am. J. Crim. L. 325, 359 (1999) (“The concern

over the use of the doctrine as a pretext for criminal investigations tends

to be the most common objection to both the use and extension of the

community caretaker doctrine.”). 4

       We find these authors’ arguments persuasive. Investigatory seizures

of motorists and community caretaking seizures of motorists should

remain analytically separate. Otherwise, the latter could become simply a

       4Several  other state courts, applying the Fourth Amendment, have held that
community caretaking stops of vehicles must be for community caretaking purposes or
at least must take the officer’s motive into account. See State v. Marx, 215 P.3d 601, 606
(Kan. 2009) (“The State failed to carry its burden of justifying the initial detention of the
Marxes’ motor home as a public safety stop for community caretaking purposes.”); State
v. Rinehart, 617 N.W.2d 842, 844 (S.D. 2000) (affirming denial of a motion to suppress a
community caretaking traffic stop because the officer testified “his whole intention in
stopping Rinehart was to see if he was all right” and “the trial court did not find fault with
[the officer’s] motives and was able to judge the officer’s credibility as he testified”);
Kramer, 759 N.W.2d at 607 (“[W]hen a search or seizure is not supported by probable
cause or reasonable suspicion and it is contended that the reasonableness of police
conduct stands on other footing, an officer’s subjective motivation is a factor that may
warrant consideration.”).
                                    32

way to perform an investigation without meeting the reasonable suspicion

or probable cause standard. To insure this separation, therefore, we hold

that under the Iowa Constitution, a community caretaking seizure of a

vehicle must be undertaken for genuine community caretaking purposes.

In a sense, this restores the community caretaking exception to its roots,

where it was “totally divorced” from criminal investigation. See Cady, 413
U.S. at 441, 93 S. Ct. at 2528.

       Here, based on our de novo review of the record while giving

deference to the district court’s findings, we conclude that Deputy

Hochberger’s motivation was to assist Coffman. Like the district court, we

note that Deputy Hochberger did not run the vehicle’s plates through

dispatch but instead immediately went up to the driver’s side of the vehicle

and asked if everything was okay. Therefore, the seizure in this case met

the additional requirement we have just recognized under article I, section

8.

       In sum, we do not believe the conduct of the deputy in this case was

unconstitutional or even deserving of criticism.       Iowans expect law

enforcement on patrol to offer a helping hand in situations like this where

a motorist is pulled over on a public highway at night and may be in

difficulty.   As noted above, Iowa state troopers assisted over 10,000

motorists in need in a single year, and the sheriff’s office of this county

assisted nearly 1000 motorists in that time span.       Applying the same

three-part test we have used under the Fourth Amendment, but modifying

it to impose a further requirement that the officer acted out of a genuine

community caretaking motivation, we find that the stop here did not

violate article I, section 8.
                                    33

      IV. Conclusion.

      For the reasons stated, we affirm the judgment of the district court

and the decision of the court of appeals.

      DECISION OF COURT OF APPEALS AND JUDGMENT OF

DISTRICT COURT AFFIRMED.

      Cady, C.J., and Waterman and Zager, JJ., join this opinion. Appel,

J., files a dissenting opinion in which Wiggins, J., joins. Hecht, J., takes

no part.
                                     34

                                                #16–1720, State v. Coffman

APPEL, Justice (dissenting).

      I respectfully dissent. For the reasons expressed below, I would hold

that the search and seizure was unlawful under article I, section 8 of the

Iowa Constitution.   In order to fully understand the context of today’s

decision, it is necessary to review the purposes of constitutional provisions

related to search and seizure, development of the “community caretaking”

exception in the United States Supreme Court, the state and federal

caselaw attempting to apply it, and the implications the doctrine may have

on search and seizure law generally.

     I. Purpose of Constitutional Provisions Related to Search and
Seizure.

      It is important at the outset to understand the purposes of Search

and Seizure Clauses in the State and Federal Constitutions. The central

purpose of the Fourth Amendment and article I, section 8 of the Iowa

Constitution “is to safeguard the privacy and security of individuals

against arbitrary invasions by government officials.”      South Dakota v.
Opperman, 428 U.S. 364, 377, 96 S. Ct. 3092, 3101 (1976) (Powell, J.,

concurring).   The search and seizure provisions are not enabling acts

designed to justify ever-expanding kinds of police intrusion but are

designed to limit authorities to proper bounds. The search and seizure

provisions of both the Federal and Iowa Constitutions show a distrust of

police power and standardless discretion. See Tracey Maclin, The Central

Meaning of the Fourth Amendment, 35 Wm. & Mary L. Rev. 197, 201 (1993).

      The United States Supreme Court, of course, has recognized

exceptions to the warrant requirement, and so have we. Yet, as noted in

Terry v. Ohio, the exceptions must be “confined in scope” and “strictly

circumscribed.” 392 U.S. 1, 25–26, 29, 88 S. Ct. 1868, 1882, 1884 (1968).
                                    35

We too have emphasized that exceptions to the warrant requirement, such

as the search-incident-to-arrest doctrine, must be “narrowly construed

and limited to accommodating only those interests it was created to serve.”

State v. Gaskins, 866 N.W.2d 1, 8 (Iowa 2015) (quoting State v. McGrane,

733 N.W.2d 671, 677 (Iowa 2007)).

      Justice Jackson famously declared decades ago that the warrant

requirement was imposed to ensure that a neutral and detached

magistrate made the judgment calls necessary to protect privacy and

liberty interests and not an officer “engaged in the often competitive

enterprise of ferreting out crime.” Johnson v. United States, 333 U.S. 10,

13–14, 68 S. Ct. 367, 369 (1948). Yet, the liberty and privacy interests are

not less important when the government purpose is beneficial. As noted

by Justice Brandeis, “Experience should teach us to be most on our guard

to protect liberty when the government’s purposes are beneficent.”

Olmstead v. United States, 277 U.S. 438, 479, 48 S. Ct. 564, 572 (1928)

(Brandeis, J., dissenting).

      Further, no encroachments on liberty are minor. As noted more

than a century ago by Justice Bradley, illegitimate practices gain their

footing when accepted in their “mildest and least repulsive form.” Boyd v.

United States, 116 U.S. 616, 635, 6 S. Ct. 524, 535 (1886), overruled in

part on other grounds by Warden v. Hayden, 387 U.S. 294, 302, 306–07,

87 S. Ct. 1642, 1647–48, 1649–50 (1967). And, decisions bending search

and seizure restrictions tend to creep—yesterday’s close case becomes

tomorrow’s norm. See State v. Pinkard, 785 N.W.2d 592, 609 (Wis. 2010)

(Bradley, J., dissenting).
                                    36

    II. United States Supreme Court Cases Regarding                     the
Community Caretaking Exception to the Warrant Requirement.

        In 1973, a divided United States Supreme Court decided Cady v.

Dombrowski, 413 U.S. 433, 93 S. Ct. 2523 (1973), a case often identified

as embracing a community caretaking exception to the warrant

requirement of the Fourth Amendment. In Cady, a police officer, after

consuming alcohol, drove his car into a guardrail and crashed into a bridge

abutment. Id. at 435–36, 93 S. Ct. at 2525. At the scene, authorities

briefly searched his vehicle for his service revolver, but the weapon was

not found. Id. at 436, 93 S. Ct. at 2525. The officer was taken to a local

police station and charged with drunken driving. Id. His automobile was

towed to a private garage where it was left unguarded outside the premises.

Id.

        Law enforcement more thoroughly searched the police officer’s

seized automobile at the private garage in an effort to find the service

revolver, which according to testimony at the hearing on the motion to

suppress, was “standard procedure in [the police] department.” Id. at 437,

93 S. Ct. at 2526. During the more exhaustive search, police uncovered

incriminating evidence including a flashlight with spots of blood from
between the two front seats of the vehicle, a bloody car mat, and bloody

clothing in the trunk of the vehicle. Id. The question before the Cady

Court was whether the warrantless search of the automobile passed

constitutional muster under the Fourth Amendment. Id. at 442, 93 S. Ct.

at 2528–29.

        The Cady majority concluded that it did. Id. at 448, 93 S. Ct. at

2531.    The majority emphasized a number of features of the case in

arriving at its conclusion. First, the Court emphasized that a line of cases

already established an exemption from the warrant requirement for
                                     37

automobiles. Id. at 439–40, 93 S. Ct. at 2527. Second, the majority noted

that state officials, in light of their local regulatory functions, have much

more contact with vehicles than do most federal law enforcement officers.

Id. at 441, 93 S. Ct. at 2528. Third, the Court noted that the police already

had exercised a form of custody and control over the vehicle by towing it

from the scene to a private garage.       Id. at 442–43, 93 S. Ct. at 2529.

Fourth, the majority noted that the search of the trunk of the vehicle was

pursuant to a “standard procedure” in the local police department. Id. at

443, 93 S. Ct. at 2529.

      Under the circumstances, the Cady majority concluded that

      the type of caretaking “search” conducted here of a vehicle
      that was neither in the custody nor on the premises of its
      owner, and that had been placed where it was by virtue of
      lawful police action, was not unreasonable solely because a
      warrant had not been obtained.

Id. at 447–48, 93 S. Ct. at 2531. Further, the Court observed that the

trunk of the automobile “was vulnerable to intrusion by vandals” and was

“reasonably believed to contain a gun.” Id. at 448, 93 S. Ct. at 2531.
      Despite the narrow language, the Supreme Court also used the term

“community caretaking,” a potentially protean phrase, to describe police

activities not associated with the detection and investigation of crime. Id.

at 441, 93 S. Ct. at 2528. Specifically, the Cady majority observed,

      Local police officers, unlike federal officers, frequently
      investigate vehicle accidents in which there is no claim of
      criminal liability and engage in what, for want of a better term,
      may be described as community caretaking functions, totally
      divorced from the detection, investigation, or acquisition of
      evidence relating to the violation of a criminal statute.

Id.

      The above sentence from the Cady majority is, of course, completely

true. The interpretive question, however, as will be seen below, is whether
                                      38

this language was intended to provide a springboard for a stand-alone

community caretaking exception to the warrant requirement that extends

far beyond the limitations expressly emphasized in the majority opinion of

Cady.

        Justice Brennan, joined by Justices Douglas, Stewart, and

Marshall, dissented.      Id. at 450, 93 S. Ct. at 2532 (Brennan, J.,

dissenting).    Justice Brennan noted that none of the established

exceptions to the warrant requirement applied under the facts of the case.

Id. at 451–53, 93 S. Ct. at 2533–34. According to Justice Brennan, the

search was not pursuant to the automobile exception because the vehicle

was in the custody of the police, was not a search incident to arrest or a

seizure of evidence in plain view, was not a search pursuant to a forfeiture

proceeding, and did not arise from exigent circumstances. Id. at 451–54,

93 S. Ct. at 2533–34.      Justice Brennan thus found the majority had

engaged in a serious departure from established Fourth Amendment

principles. Id. at 454, 93 S. Ct. at 2534.

        The Cady decision itself is an inventory search case and directly led

to further inventory search cases in the United States Supreme Court. See

Colorado v. Bertine, 479 U.S. 367, 371–72, 107 S. Ct. 738, 741 (1987);

Opperman, 428 U.S. at 374–76, 96 S. Ct. at 3099–3100 (majority opinion).

These cases make no mention of a broad, stand-alone community

caretaking exception to the warrant requirement. Since Opperman and

Bertine, the Supreme Court has not provided further guidance on the issue

of the community caretaking exception to the warrant requirement of the

Fourth Amendment.

        A fighting issue in the lower courts has been the extent to which the

community caretaking exception in Cady is limited by the case’s facts. Is

the exception limited to searches of impounded automobiles such as those
                                   39

involved in Cady, Opperman, and Bertine? Does it extend to other kinds

of searches involving automobiles that do not involve impoundment or

inventory searches? Does it extend into searches of residences?

      A second fighting issue is the standard to be employed in

determining whether a warrantless community caretaking search is

lawful. While the Cady majority refers to “reasonableness” as a test of

evaluating the lawfulness of law enforcement actions, what exactly does

that mean? 413 U.S. at 439, 93 S. Ct. at 2527 (majority opinion). Finally,

the Cady majority emphasizes that the search was “totally divorced” from

criminal investigation or prosecution. Id. at 441, 93 S. Ct. at 2528. How

does a court enforce the totally divorced requirement?

      In the more than forty years since Cady, the United States Supreme

Court has not addressed these issues, and as a result, the development of

the community caretaking doctrine has been left to the lower courts. The

only authoritative declaration from the Supreme Court has been the Cady

decision, which permitted a warrantless search for community caretaking

purposes under the limited circumstances described in that case.

      In considering the scope and standards under the community

caretaking exception, it is important not to conflate community caretaking

with other recognized exceptions to the warrant requirement.           For

example, warrantless searches have been permitted when there are exigent

circumstances or to render emergency aid. See Mincey v. Arizona, 437
U.S. 385, 392, 98 S. Ct. 2408, 2413 (1978); Michigan v. Tyler, 436 U.S.
499, 509, 98 S. Ct. 1942, 1949–50 (1978). Many community caretaking

searches fall within these well-established exceptions and do not require

a stand-alone community caretaking doctrine. Further, many community

caretaking activities of law enforcement arise from consensual encounters

that do not implicate constitutional search and seizure protections.    A
                                     40

court’s refusal to adopt an expansive, stand-alone community caretaking

doctrine does not mean that police are prohibited from engaging in

community caretaking, but only that if evidence is discovered without a

warrant through community caretaking activities, it will be suppressed

unless it is admissible under another recognized search and seizure

concept.

     III. Development of Community Caretaking in Lower Federal
Courts.

      In light of the limited guidance from the Cady majority and the

vigorous nature of the dissent, it is hardly surprising that the lower federal

courts have been divided with respect to the application of the community

caretaking exception to the warrant requirement outside the context of a

Cady search of an impounded automobile. For the most part, however,

the federal cases do not involve searches of automobiles, which ordinarily

arise in state court proceedings. Yet, the federal cases illustrate some of

the fundamental issues involved in considering the scope and standards

that inhere in warrantless searches pursuant to a community caretaking
function.

      For example, several circuits have refused to extend the community

caretaking exception. These cases rely on the limiting language in Cady

and the availability of other well-recognized exceptions to the warrant

requirement. See, e.g., United States v. Bute, 43 F.3d 531, 535 (10th Cir.

1994) (rejecting community caretaking outside of automobile searches);

United States v. Erickson, 991 F.2d 529, 533 (9th Cir. 1993) (holding

exigent-circumstances exception adequately accommodates need for

warrantless home entry); United States v. Pichany, 687 F.2d 204, 208–09

(7th Cir. 1982) (per curiam) (“[T]he Supreme Court did not intend to create

a broad exception to the . . . warrant requirement to apply whenever the
                                     41

police are acting in an ‘investigative,’ rather than a ‘criminal’ function.”).

On the other hand, the United States Court of Appeals for the Eighth

Circuit has broken free from the limiting language and factual scenario in

Cady and found that the community caretaking doctrine applies to

searches of homes. See United States v. Quezada, 448 F.3d 1005, 1007

(8th Cir. 2006); cf. Ray v. Twp. of Warren, 626 F.3d 170, 177 (3d Cir. 2010)

(holding, in the context of qualified immunity, that searching the home

under community caretaking did not violate clearly established law);

Phillips v. Peddle, 7 F. App’x 175, 179–80 (4th Cir. 2001) (same). The Sixth

Circuit swings from seemingly endorsing the extension to homes to

seemingly limiting the doctrine to automobiles. Compare United States v.

Williams, 354 F.3d 497, 508 (6th Cir. 2003) (“[W]e doubt that community

caretaking will generally justify warrantless entries into private homes.”),

with United States v. Rohrig, 98 F.3d 1506, 1521–22 (6th Cir. 1996)

(allowing entry into a home in the middle of the night to turn down loud

music disturbing neighbors).

      Another question percolating through the federal courts is whether

the community caretaking exception extends beyond emergency situations

and inventory searches to a third amorphous category of police officers

acting as public servants. Arguably, everything an officer does pursuant

to his or her lawful duties is acting as a public servant. As a result, a case

can be made that the public-servant exception to the warrant requirement

would swallow up constitutional restrictions on warrantless searches all

together. Some federal courts have seemingly limited the scope of the

community caretaking doctrine by adopting the relatively stringent

standards generally applicable to a warrantless search based on

emergency aid. See United States v. Stafford, 416 F.3d 1068, 1073–75 (9th

Cir. 2005); Martin v. City of Oceanside, 360 F.3d 1078, 1081–83 (9th Cir.
                                     42

2004); see also Michael R. Dimino Sr., Police Paternalism: Community

Caretaking, Assistance Searches, and Fourth Amendment Reasonableness,

66 Wash. & Lee L. Rev. 1485, 1503–04, 1504 n.90 (2009) [hereinafter

Dimino].

        Once the scope of permissible community caretaking has been

established, the next question is what standards the court should apply

in determining the validity of the warrantless search. One federal court

has, like Cady itself, simply declared that the ultimate inquiry is whether

the officer acted “within the realm of reason.” Lockhart-Bembery v. Sauro,

498 F.3d 69, 75 (lst Cir. 2007) (quoting United States v. Rodriguez-Morales,

929 F.2d 780, 786 (1st Cir. 1991)); see Cady, 413 U.S. at 439, 935 S. Ct.

at 2527. To simply declare that the search must be “reasonable” is to have

no standard at all that judges can consistently and uniformly apply. See

Dimino, 66 Wash. & Lee L. Rev. at 1499.

        A more structured approach to reasonableness in the context of

community caretaking is found in United States v. Garner, 416 F.3d 1208

(10th Cir. 2005). In Garner, the Tenth Circuit fashioned a three-part test

for community caretaking, namely, whether “(1) there are specific and

articulable facts reasonably warranting the action; (2) the government’s

interest outweighs the individual’s interest in being free of the seizure; and

(3) the scope of the detention is no more severe than necessary for its

purpose.” Dimino, 66 Wash. & Lee L. Rev. at 1501; see Garner, 416 F.3d

at 1213. The second step of the Garner formulation is not without its

problems, however, because if the government’s purpose in executing the

search is to assist the individual, there is no government interest to be

balanced under step two: the only interest involved is, in fact, the interest

of the individual being searched. See Dimino, 66 Wash. & Lee L. Rev. at

1502.
                                    43

      IV. Development of Community Caretaking in State Courts.

      Like the federal courts, the state courts are divided on the scope and

standards of the community caretaking exception. As in federal court, the

struggle over the scope of the community caretaking doctrine has surfaced

on the question of whether it extends to home searches.

      For example, in State v. Vargas, the New Jersey Supreme Court

considered whether evidence obtained pursuant to a warrantless welfare

check was admissible. 63 A.3d 175, 177 (N.J. 2013). The Vargas court

noted that although Cady was sometimes cited as a source of a stand-

alone community caretaking exception to the warrant requirement, “[a]

careful reading of Cady . . . raises the question of whether the United

States Supreme Court intended to create a new stand-alone warrant

exception.” Id. at 182. In order to understand whether the development

of the community caretaking doctrine “has become untethered from its

initial moorings,” the court examined the language in Cady. Id. at 182–

83.   The Vargas court noted that while “the Supreme Court in Cady

recognized law enforcement’s ‘community caretaking functions,’ it never

suggested that community-caretaking responsibilities constituted a wholly

new exception to the warrant requirement that would justify the

warrantless search of a home.” Id. at 183. The Vargas court noted that

Cady, as well as Opperman and Bertine, never intended “community

caretaking as an exception to the warrant requirement” and that “[a]ll

three cases involved permissible inventory searches.” Id. at 184.

      In the end, the Vargas court concluded that a broad community

caretaking doctrine could not support a warrantless search of a home. Id.

at 187.   The court emphasized the limited scope of Cady and the

availability of other exceptions to the warrant requirement, including the

emergency-aid and exigent-circumstances exceptions. Id. at 188–89; see
                                    44

also State v. Wilson, 350 P.3d 800, 804–05 (Ariz. 2015) (rejecting

community caretaking in homes, emphasizing Cady was limited to

automobiles); Vargas, 63 A.3d at 187 (holding community caretaking

doctrine does not permit warrantless entry or search of home absent

exigent circumstances); State v. Ryon, 108 P.3d 1032, 1043 (N.M. 2005)

(declining to apply community caretaking to a home search, noting that

such a search must meet the requirements of the emergency-aid

exception).

        Other state courts, however, have expanded the scope of community

caretaking beyond Cady to apply it to searches of homes as well, at least

under some circumstances. See People v. Ray, 981 P.2d 928, 934 (Cal.

1999) (articulating a broad community caretaking exception); State v.

Alexander, 721 A.2d 275, 284–85 (Md. Ct. Spec. App. 1998) (finding home

search permitted under community caretaking exception); see also

Commonwealth v. Waters, 456 S.E.2d 527, 529–30 (Va. Ct. App. 1995)

(holding community caretaking could apply to seizure of individual). These

cases tend to emphasize the broad nature of community caretaking

responsibilities of law enforcement rather than the limiting language in

Cady.

        The Oregon Supreme Court, on the other hand, does not recognize

the community caretaking exception under the Oregon Constitution. State

v. Bridewell, 759 P.2d 1054, 1059 (Or. 1988) (en banc). Whenever a police

officer is engaged in community caretaking functions, the officer must still

comply with constitutional standards, including that any search and

seizure must be reasonable. Id. The Court of Appeals of Oregon explained

that while the community caretaking exception is not recognized under

Oregon law, an “analogous” exception exists, namely, the emergency-aid

doctrine. State v. Christenson, 45 P.3d 511, 514 (Or. Ct. App. 2002). Yet,
                                     45

under this exception the police officer must have an objectively reasonable

belief that a true emergency exists, which is a demanding standard. Id.

Oregon courts also recognize an exigent-circumstances exception. State

v. Snow, 94 P.3d 872, 874 (Or. 2004) (en banc). Clearly, Oregon courts

feel that police officers are able to adequately assist the citizens of their

state with only the emergency-aid and exigent-circumstances exceptions.

     V. Development of Community Caretaking in Iowa Supreme
Court Precedents.

      We have considered community caretaking in a number of cases.

Like many other courts, however, our handling of this search and seizure

doctrine has not always been precise.

      For example, in State v. Kersh, we considered the admissibility of

evidence—namely a pistol—obtained pursuant to a search of an

automobile and driver after police received a report that the vehicle had

been driven up onto the lawn, the driver was slumped over the wheel when

police arrived, and the driver did not respond to police knocks on the

window.   313 N.W.2d 566, 567 (Iowa 1981), overruled in part on other
grounds by State v. Lake, 476 N.W.2d 55, 56–57 (Iowa 1991).            Police

investigated but did not seize the vehicle. Id. at 568.

      In Kersh, we noted that the warrantless search would be unlawful

“unless it fell within one of the carefully prescribed exceptions.” Id. We

stated that the search fell within two exceptions to the warrant

requirement, which we did not label. Id. We cited Mincey, however, and

other cases involving the emergency-aid exception.        Id.   We also later

suggested that there was reason to believe that the driver was intoxicated.

Id. We did not, however, expressly discuss the community caretaking

doctrine. Although police in Kersh may have been engaged in community

caretaking, the case itself does not involve application of a stand-alone
                                       46

community caretaking exception to the warrant requirement but instead

provides a conventional application of well-established exceptions to the

warrant requirement. The Kersh case does not expressly state whether

the challenge was brought under the Fourth Amendment, article I, section

8 of the Iowa Constitution, or both.

      A decade later, we decided State v. Mitchell, 498 N.W.2d 691 (Iowa

1993). In Mitchell, the defendant brought a Fourth Amendment challenge

to a vehicle search. Id. at 693. In this case, unlike in Kersh, police stopped

the vehicle. Id. at 692. The police made the stop because one of the rear

taillights was out. Id. Although the applicable criminal statute required

only that the vehicle be equipped with “a lighted rear lamp,” the driver was

subject to a “fix-it memorandum” under rules adopted by the Iowa

Department of Public Safety. Id. at 693. The stop in this case was thus a

result of an ongoing rule violation. Id. at 693–94. Generally citing Cady,

we stated that the duties of officers extend beyond crime detection and

include public-safety functions. Id. Yet, the fact that officers’ duties are

broad does not mean that a stand-alone community caretaking exception

to the warrant requirement exists that provides for warrantless searches

beyond situations involving exigent circumstances, emergency aid, or

consensual encounters.      No Iowa constitutional issue was raised in

Mitchell.

      The next case is State v. Carlson, 548 N.W.2d 138 (Iowa 1996). The

Carlson case involved a warrantless, nighttime raid of a residence. Id. at

139. As in Kersh, we found in Carlson that police were acting lawfully

under the exigent-circumstances and emergency-aid exceptions to the

warrant requirement. Id. at 143. Blended into the discussion is dicta

about the community caretaking function, but the thrust of the case is

that the warrantless search was lawful under traditional exceptions to the
                                     47

warrant requirement. Id. at 141 & n.3. Carlson is thus a case where the

court “declare[s] that the community caretaker exception applies, but then

use[s] law applicable to one of the other exceptions, such as the emergency

doctrine.” See State v. Deneui, 775 N.W.2d 221, 232 (S.D. 2009). The

challenge in Carlson was brought under both the Fourth Amendment and

article I, section 8, but no effort was made to distinguish Iowa

constitutional law from prevailing federal precedent. 548 N.W.2d at 140.

      After Carlson, we decided State v. Moore, 609 N.W.2d 502 (Iowa

2000) (en banc). In Moore, a park ranger stopped a vehicle to warn the

driver that his speed posed a danger to campers parked in the area. Id. at

503. When the vehicle was stopped, the park ranger smelled alcohol and

notified the Iowa state patrol, leading to the driver’s arrest for operating a

vehicle while intoxicated.   Id. The driver sought to suppress evidence

arising from the stop. Id. The district court denied the motion to suppress.

Id.

      On appeal, we affirmed the district court. Id. We noted specifically

the circumstances in the park where there was a full campground with

numerous families, individuals, and no sidewalks. Id. at 503–04. Further,

the evidence showed that parked vehicles along the campsites obstructed

the view of campers entering the roadway and obstructed the view that

motorists would have of campers who might step out onto the road. Id. at

503. Under the peculiar facts and circumstances, we held that the stop

was a valid public-safety function. Id. at 504. Moore solely involved a

challenge under the Fourth Amendment. See id. Additionally, it is a third-

party assistance case, where the police intervention with respect to the

vehicle driver was designed to protect others and not the driver. See id. at

503–04.
                                     48

      In 2003, we decided State v. Crawford, a Fourth Amendment case.

659 N.W.2d 537, 539 (Iowa 2003). In Crawford, a call was received by a

police dispatcher in the early morning hours that a person in the caller’s

apartment “had taken some pills” and was “physically aggressive towards

[her] and was yelling and shouting.” Id. at 539–40 (alteration in original).

A second call revealed that the individual had left the apartment in a

flatbed truck. Id. at 540. Police encountered the truck on the way to the

apartment and activated their overhead lights, and the truck pulled over

to the side of the road. Id. Crawford, the driver of the truck, disobeyed

the command to remain in the vehicle and ultimately went to the patrol

car. Id. At the patrol car, the police detected an odor of alcohol, obtained

admissions from Crawford, and administered a preliminary breath test,

the results of which showed intoxication above the legal limit. Id.

      For the first time, we canvassed the community caretaking doctrine

in some detail. Id. at 541–43. We noted that warrantless searches are per

se unreasonable, “[s]ubject to a few carefully drawn exceptions.” Id. at

541. In discussing community caretaking, we cited a commentary that

noted “the community caretaking exception encompasses three separate

doctrines:   (1)   the   emergency   aid   doctrine,   (2)   the   automobile

impoundment/inventory doctrine, and (3) the ‘public servant’ exception

noted in Cady.” Id.; see Mary Elisabeth Naumann, Note, The Community

Caretaker Doctrine: Yet Another Fourth Amendment Exception, 26 Am. J.

Crim. L. 325, 330–41 (1999). Aside from the commentary, we cited no

caselaw for the proposition that community caretaking involves an

amorphous public-servant prong. See Crawford, 659 N.W.2d at 541. We

then broadly stated, somewhat inaccurately, that we had applied the

community caretaking doctrine in Moore, Carlson, Mitchell, and Kersh. Id.
                                    49

at 542.    Moore, Carlson, and Kersh involved emergency or exigent

circumstances, while Mitchell involved an ongoing infraction of the law.

      In Crawford, we stated that in community caretaking cases, the

reasonableness of the warrantless search is based on the facts and

circumstances of the case, that reasonableness is determined by balancing

the public need against the nature of the intrusion on the privacy of the

individual, and that pursuant to the balancing requirement, “the state has

the burden of ‘showing specific and articulable facts that indicate their

actions were proper.’ ” Id. at 542 (quoting Carlson, 548 N.W.2d at 142).

We then proceeded to embrace a three-pronged test for community

caretaking as articulated by a Wisconsin appellate court in State v.

Anderson. Id. at 543 (citing State v. Anderson, 417 N.W.2d 411, 414 (Wis.

Ct. App. 1987)).     Under the three-pronged Anderson test, a court

considering the validity of a warrantless search under the community

caretaking exception asks

      (1) was there a seizure within the meaning of the Fourth
      Amendment?; (2) if so, was the police conduct bona fide
      community caretaker activity?; and (3) if so, did the public
      need and interest outweigh the intrusion upon the privacy of
      the citizen?

Id.

      In applying the Anderson test, the Crawford court found that there

was a seizure. Id. The Crawford court then stated that the second step of

the analysis rested on “whether the facts available to the officer at the

moment of the seizure would have warranted a reasonable person to

believe an emergency existed.” Id. (emphasis added). As to this step, we

noted that police had received a report of a male subject taking some pills,

being physically aggressive, being confused and not knowing where he

was, and leaving in a flatbed truck.     Id.   We concluded that this was
                                      50

sufficient for the officer to take the action he did “in the interest of public

safety and emergency aid.” Id. (emphasis added). We then briefly turned

to the balancing test and stated that the need and interest in determining

the condition of a person taking pills and acting oddly was sufficient to

outweigh the minimal intrusion of the defendant driver’s rights.             Id.

Although the case nominally involved community caretaking, the language

of Crawford emphasizes the emergency-aid doctrine as providing the

exception to the warrant requirement.

      We came to a different conclusion in a challenge to a warrantless

search under article I, section 8 of the Iowa Constitution in State v. Tague,

676 N.W.2d 197, 206 (Iowa 2004). In Tague, an officer followed a vehicle

for about a mile at about 2:00 a.m. and observed the vehicle cross over the

left edge of the roadway. Id. at 200. At this point, the officer activated his

emergency lights and pulled the vehicle over. Id. Once pulled over, the

officer approached the vehicle, detected the odor of alcohol, and observed

the driver’s bloodshot eyes and a slight slur to his speech.         Id.   After

conducting a field sobriety test, the driver was arrested for operating under

the influence. Id.

      In Tague, the state defended the stop on the ground there was

reason to believe that the driver was either intoxicated or fatigued. Id. at

204. After canvassing the record for particular and articulable facts to

support the stop, we concluded that an isolated incident of briefly crossing

the edge line does not give rise to suspicion of either intoxication or fatigue.

Id. at 205–06. We noted,

      Drivers talking on their cell phone, looking at a map, adjusting
      the radio, adjusting the heater, defroster or air conditioner, or
      checking on a child restrained in the back seat can lead a
      driver to momentarily cross an edge line, without giving rise
      to a reasonable suspicion of intoxication or fatigue.
                                     51

Id. at 205.

        Our most recent community caretaking case is State v. Kurth, where

the defendant challenged a warrantless search of his automobile under

the Fourth Amendment. 813 N.W.2d 270, 271 (Iowa 2012). In Kurth, an

officer activated his emergency lights and blocked in a driver in a parking

lot based on the officer’s belief that the vehicle had struck an object in the

roadway and suffered minor damage not affecting the drivability of the car.

Id. at 271–72. We outlined the Cady opinion, citing a commentator who

noted that the case provided “little doctrinal guidance from the Supreme

Court other than the vague command of reasonableness.”               Id. at 273

(quoting Dimino, 66 Wash. & Lee L. Rev. at 1490).

        In sum, our cases have been inconsistent. In Kurth, Carlson, and

Crawford, the searches involved community caretaking but were analyzed

under the emergency-aid or exigent-circumstance exceptions to the

warrant requirement.     In Moore, although the officer was engaged in

community       caretaking,   traditional    emergency-aid      or     exigent-

circumstances doctrines could have supported the officer’s actions.

Finally, in Tague and Kurth, we refused to apply a broad, stand-alone

community caretaking doctrine under the facts and circumstances of the

case.    In no case have we affirmatively stated that the community-

caretaking doctrine, whatever it includes, is broad enough to cover

situations where law enforcement is providing assistance to the driver of a

vehicle—first-party assistance—nor have we considered the requirements

that the state must show for a warrantless first-party assistance search to

meet constitutional standards.
                                     52

      VI. Survey of State and Federal Cases Involving First-Party
Assistance Searches and Seizures of Stopped Vehicles and Motorists
Under the Community Caretaking Exception.

      We now turn to cases involving warrantless first-party assistance

searches and seizures of vehicles on the side of the road.         Given the

doctrinal uncertainty surrounding community caretaking, it comes as no

surprise that the caselaw related to warrantless searches and seizures of

such vehicles is scattered. It is no doubt true that the results in the cases

turn on the totality of the facts and circumstances, and as a result, the

precedents may not provide a basis for rigid reliance. Yet, a survey of the

cases can help inform our analysis of the present controversy.

      A substantial number of cases involving first-party assistance

seizures of stopped vehicles have required specific, articulable facts

demonstrating a reasonable belief that the driver or passengers were in

need of assistance. These cases often emphasize that when there are only

generalized concerns, law enforcement may utilize less intrusive means to

determine whether there is a need of assistance but may not engage in

warrantless seizures.

      An illustrative case is Commonwealth v. Livingstone, 174 A.3d 609

(Pa. 2017). In Livingstone, police encountered a vehicle parked on the side

of the road at 9:30 p.m. Id. at 614. The hazard lights of the vehicle,

however, were not activated. Id. The Livingstone court determined that if

there was a public-servant prong to community caretaking, there must be
a means that “will cabin reliance on the exception and enable courts to

properly assess its employment.” Id. at 635. The court determined that

in order to apply the public-servant prong of community caretaking to a

parked vehicle, the officer “must be able to point to specific, objective, and

articulable facts that would reasonably suggest to an experienced officer

that a citizen is in need of assistance.”    Id. at 634.   As in Tague, the
                                      53

Livingstone court noted that there are many possibilities that could cause

a vehicle to be on the side of the road, namely, to look at a map, make

telephone calls, send text messages, or pick something up off the floor. Id.

at 634–35. The court held the seizure invalid and suppressed resulting

evidence obtained from it. Id. at 638.

      State v. Boutin is a similar case. 13 A.3d 334 (N.H. 2010). Here, a

vehicle was on the “pull off” of a road at 8:35 p.m. on a dark, cold night

with snow on the ground. Id. at 335. A police officer seized the vehicle in

order to make sure everyone was “okay.” Id. at 337. According to the

Boutin court, however, there were no specific and articulable facts to justify

the intrusion. Id. The court observed that the vehicle was parked legally

and there were no “signs of an accident, that the car was disabled, or that

the passengers were in any type of distress.” Id. The court stated that the

officer had “generalized concerns” but the officer “did not describe any

specific and articulable facts that justified the intrusion.” Id. The officer’s

actions, according to the court, amounted to nothing more than a hunch.

Id. The court further noted that a seizure of the vehicle and its occupants

was not necessary as the officer could have activated his rear-facing lights

and could have used a spotlight to illuminate the parked vehicle if

necessary. Id. at 338; see also State v. Schmidt, 47 P.3d 1271, 1274 (Idaho

Ct. App. 2002) (holding detention of vehicle pulled off the road not

reasonable under community caretaking).

      A third case of interest is Ozhuwan v. State, 786 P.2d 918 (Alaska

Ct. App. 1990). Here, an officer encountered two cars parked at night in

an area near a boat launch in a campground, a place where teenagers were

known to congregate to drink.        Id. at 920.   The officer activated his

emergency lights, thereby seizing the vehicles and their occupants. Id. at

921. The Ozhuwan court concluded that a general awareness that the
                                    54

campground was used at night as a place for minors to drink was

insufficient to support the search and seizure. Id. at 921–22. The court

emphasized that there was no actual indication of any problem and that

no request for assistance had been received. Id. at 922. While the court

noted that generalized concerns for safety could certainly have justified a

contact in a nonintrusive manner, the generalized concerns did not

support a seizure. Id.

      A fourth case illustrating the limits of community caretaking in a

first-party assistance case is State v. Button, 86 A.3d 1001 (Vt. 2013).

Here, shortly before midnight, the defendant pulled to the side of the road

and stopped with his engine running and lights on. Id. at 1002. According

to the Button court, the vehicle did not pose a traffic hazard. Id. at 1005.

The court held the seizure unlawful. Id. at 1006. The court noted that

had the “defendant indicated that he needed help, or parked in a

precarious location,” the result might be different. Id. Yet, under the

circumstances, the court reasoned that the officer could have slowly driven

by the defendant’s car while looking through the window to determine

whether the driver needed help. Id.

      Two cases out of Montana show the privacy interests that people

have in their automobiles when parked at night. In State v. Hoover and

State v. Graham, adults engaging in consensual intimacy in their parked

cars were seized by law enforcement officers.     Hoover, 402 P.3d 1224,

1227–28 (Mont. 2017); Graham, 175 P.3d 885, 887 (Mont. 2007). In both

cases, the locations of the parked vehicles were somewhat unusual.

Hoover, 402 P.3d at 1227 (involving a vehicle parked in between two

storage units at automobile dealership lot); Graham, 175 P.3d at 887

(stating police officer observed vehicle “parked on a dirt pullout within

plain sight of the road”). There were no specific and articulable facts,
                                      55

however, that suggested the persons in the vehicles were in need of

assistance. Hoover, 402 P.3d at 1235; Graham, 175 P.3d at 891. Any

undeveloped, generalized suspicions were insufficient to support the

seizures and subsequent searches. Hoover, 402 P.3d at 1235; Graham,
175 P.3d at 891.

      There is one federal case dealing with the seizure of a parked vehicle.

In United States v. Gross, a police officer noticed a person slumped down

in the front passenger seat of a lawfully parked vehicle. 662 F.3d 393, 396

(6th Cir. 2011). The officer parked his car directly behind the vehicle,

blocking it in, and turned on his vehicle spotlight. Id. at 396. The officer

then approached the passenger side door and asked the passenger for

identification. Id. at 397. The officer ran a warrant check, discovered an

outstanding warrant, and arrested the passenger. Id.

      The Sixth Circuit rejected the claim that the seizure was permissible

under the community caretaking doctrine. Id. at 400. The Gross court

emphasized that there was no indication that community caretaking was

needed.      Id. at 400–01.   Further, the Gross court emphasized any

legitimate    caretaking   “could   have   been   accomplished    through    a

consensual encounter rather than” by blocking in the vehicle and

investigating the occupant. Id. at 401.

      There are, however, first-party assistance cases involving parked

vehicles where seizures under the public-servant prong of community

caretaking have been upheld.        These cases, however, often emphasize

specific and particular facts related to the need for first-party assistance to

support the seizure.

      For example, there are a number of first-party assistance cases

involving parked vehicles sustaining community caretaking seizures in

what might be called slumped-driver cases. See, e.g., In re Suspension of
                                    56

Driver’s License of Clayton, 748 P.2d 401, 402–03 (Idaho 1998); Kozak v.

Comm’r of Pub. Safety, 359 N.W.2d 625, 627, 628 (Minn. Ct. App. 1984);

State v. Lovegren, 51 P.3d 471, 472, 474, 476 (Mont. 2002). In these cases,

an officer observes a driver slumped over the wheel of a parked car before

a seizure is made. Knowledge of the presence of a slumped driver provides

sufficient particularized concern to justify a seizure of the vehicle and

subsequent search.

      A second category of first-party assistance cases involving parked

vehicles are cases where assistance is impliedly invited. See, e.g., People

v. McDonough, 940 N.E.2d 1100, 1103, 1110 (Ill. 2010); State v. Anderson,

362 P.3d 1232, 1234, 1240 (Utah 2015); State v. Kramer, 759 N.W.2d 598,

601, 610 (Wis. 2009). For instance, in cases where the parked vehicle has

flashing emergency or hazard lights, seizures have been found lawful and

the evidence arising from them has not been suppressed.

      A third category of first-party assistance cases involving parked

vehicles arises where odd circumstances surround the parked vehicle. For

instance, in State v. McCormick, the defendant’s vehicle was parked

kittywampus across the entryway of a closed grocery store, with seventy-

five percent of the entryway blocked, and a left wheel protruding onto the

public roadway at around 2:45 a.m. 494 S.W.3d 673, 676 (Tenn. 2016).

The officer activated his rear lights and found the driver slumped over the

wheel. Id. The McCormick court found sufficient particularized facts to

support the actions of law enforcement. Id. at 688–89.

      In general, though the results in the first-party assistance cases

involving stopped vehicles are somewhat mixed, the caselaw embraces a

concern that the public-servant prong of community caretaking must be

carefully cabined through a particularized showing       that the driver or

occupants are likely to desire or consent to assistance by law enforcement.
                                    57

See, e.g., Boutin, 13 A.3d at 336 (stressing warrantless seizures must fall

“within the narrow confines of a judicially crafted exception”); State v.

Diloreto, 850 A.2d 1226, 1237 (N.J. 2004) (“The community caretaker

doctrine remains a narrow exception to the warrant requirement.”);

Livingstone, 174 A.3d at 635 (requiring officer to articulate specific and

objective facts to “cabin reliance on the exception and enable courts to

properly asses its employment”); McCormick, 494 S.W.2d at 688 (“[C]ourts

must meticulously consider the facts and carefully apply the exception in

a manner that mitigates the risk of abuse.”).

      VII. Analysis.

      I begin by considering the lesser claim advanced by Coffman,

namely, that even assuming the validity of a public-servant prong of

community caretaking, the seizure in this case was unlawful.             In

considering the validity of a warrantless search and seizure, the burden of

rebutting a presumption of unlawfulness rests with the government. State

v. Horton, 625 N.W.2d 362, 368 (Iowa 2001) (en banc) (Snell, J.,

dissenting); State v. Moriarty, 566 N.W.2d 866, 868 (Iowa 1997).

      The first question under Crawford is whether there was a seizure.
659 N.W.2d at 543. The State does not contest that a seizure occurred

when the officer in this case activated his overhead emergency lights.

There is ample authority for the proposition that a seizure occurs when a

police officer activates emergency lights and pulls behind a parked vehicle.

See, e.g., Livingstone, 174 A.3d at 621–25; Anderson, 362 P.3d at 1237.

But see Kramer, 759 N.W.2d at 606 (assuming without deciding that driver

was seized).

      The second question is whether the police officer was engaging in a

bona fide community caretaking activity. Crawford, 659 N.W.2d at 543.

In order to support the seizure in this case as a bona fide community
                                     58

caretaking activity, under the better-reasoned cases, there must be

specific, peculiar, and articulable facts to support the notion that the

occupants of the vehicle consented to receiving assistance. See Schmidt,
47 P.3d at 1274; McDonough, 940 N.E.2d at 1109. We said as much in

Crawford, where we stated that “specific and articulable facts” were

required to support the warrantless seizure. 659 N.W.2d at 542–43.

      The requirement of specific, peculiar, and articulable facts is critical

to any community caretaking analysis. Even the cases that embrace the

public-servant prong of community caretaking emphasize the need for

providing effective limits to prevent abuse. See Livingstone, 174 A.2d at

637; McCormick, 494 S.W.2d at 688. Without clear controls, the public-

servant prong could swallow search and seizure protections. Ray, 981
P.2d at 941 (Mosk, J., dissenting). If there is to be a public-servant aspect

of the community caretaking exception, it must be carefully controlled.

      Here, the State did not meet its burden of showing specific,

particularized reasons for the seizure. At best, the police officer may have

had a generalized concern about the situation of the occupants in the

vehicle. In Tague, we emphasized that there are many reasons why a

person might swerve once over the line on the left side of the road. 676
N.W.2d at 205. Similarly, the caselaw demonstrates that there are all

kinds of reasons why a person might pull off the road. See Livingstone,
174 A.3d at 634–35 (listing reasons).

      It is also important to note what was absent here. There was no

slumped driver, no activation of hazard lights, no objective indices of a

request for help, no oddball parking, and no safety hazard. As the above

discussion indicates, many of the cases supporting seizures of parked

vehicles rely upon these types of particularized facts. See, e.g., Clayton,
748 P.2d at 402 (involving a slumped driver); McCormick, 494 S.W.3d at
                                     59

688 (involving vehicle parked kittywampus blocking entrance to grocery

store late at night and driver slumped over); Kramer, 759 N.W.2d at 610

(holding search constitutional when driver’s hazard lights were activated).

      And, there was no reason why a consensual encounter, rather than

a seizure, would not have been sufficient to satisfy any community

caretaking interest.   “[T]he multitudinous everyday contacts between

police officers and individuals do not approach any need for forcible

intrusions on privacy.” Commonwealth v. Canavan, 667 N.E.2d 264, 267

(Mass. App. Ct. 1996). A number of parked-vehicle cases persuasively

stand for the proposition that interventions less than seizures are

adequate to vindicate any community caretaking function. Gross, 662
F.3d at 401; Ozhuwan, 786 P.2d at 922; Boutin, 13 A.3d at 337–38; Button,
86 A.2d at 1002.

      It is true, of course, that the incident occurred at night. This is, at

best, a double-edged sword. As police found in Hoover, 402 P.3d at 1227,

and Graham, 175 P.3d at 887, night time parked vehicles may be used for

consensual intimate encounters.       To paraphrase the New Hampshire

Supreme Court, if we were to accept this argument, we would be rendering

the constitutional protection dependent on the time of day. Cf. Boutin, 13
A.3d at 337 (rejecting role of seasons in validating search).

      Further, this case involves a seizure designed to benefit the party

seized, or a first-party assistance seizure. When a first-party assistance

seizure is involved, there is no government interest beyond that of assisting

the individual. See State v. Kinzy, 5 P.3d 668, 681 (Wash. 2000) (en banc)

(“Rendering aid or assistance through a health or safety check is a

hallmark community caretaking of the function exception.”); cf. Kramer,
759 N.W.2d at 611 (stressing the public interest involved is assisting

motorists). Such seizures can be justified, not by balancing the interests
                                     60

of the government against the individual, but only on a theory of implied

consent that focuses solely on the individual. When the government acts

to protect a person, “the only relevant perspective is that of the individual

citizen.” Ronald J. Bacigal, Choosing Perspectives in Criminal Procedure, 6

Wm. & Mary Bill Rts. J. 677, 728–29 (1998). In this case, there was no

reason based on the facts known to the police officer to believe that the

occupants of the vehicle desired police assistance.

        And, under Iowa law the privacy interest of a party in an automobile

is substantial. In State v. Vance, we cited a body of academic writing that

seeks to increase privacy protections with respect to automobiles

compared to recent United States Supreme Court precedent. 790 N.W.2d
775, 787 (Iowa 2010); see Carol A. Chase, Cars, Cops, and Crooks: A

Reexamination of Belton and Carroll with an Eye Toward Restoring Fourth

Amendment Privacy Protection to Automobiles, 85 Or. L. Rev. 913, 940–41

(2006). In his concurring opinion in State v. Storm, Chief Justice Cady

concluded that under the facts presented, a warrantless search of an

automobile could be sustained on an exigent-circumstances theory but

only because the defendant failed to show that technology made the

acquisition of a warrant practical under the circumstances of the case.

898 N.W.2d 140, 157 (Iowa 2017) (Cady, C.J., concurring specially).

Notably, the concurring opinion did not emphasize the lessened

expectation of privacy in an automobile but only its mobility.       See id.

Automobiles are used by Iowans for many purposes, which may include

taking a snooze, rubbing the neck of a spouse, as here, or other intimate

acts.

        In light of the above discussion, it is not necessary to address the

larger argument that we should decline to adopt a community caretaking

exception that includes the public-servant prong. There are, of course,
                                        61

some important reasons supporting such a view. As has been pointed out

above, nothing in Cady itself specifically embraces a broadly framed,

stand-alone community caretaking exception.          Further, rejection of a

broadly framed community caretaking exception would have limited

impact on law enforcement as many community caretaking encounters are

either consensual or supported by the emergency-aid or exigent-

circumstances exceptions. In addition, as demonstrated by the review of

caselaw, the public-servant prong tends to be highly fact specific, which

could lead to lack of clarity in the law and the slicing and dicing of fact

patterns with no principled rule of decision. See, e.g., Graham, 175 P.3d

at 891 (characterizing case as a close call); State v. Cryan, 727 A.2d 93, 95

(N.J. Super. Ct. App. Div. 1999) (same); Pinkard, 785 N.W.2d at 603

(majority opinion) (same).       For those who favor bright-line rules for

adjudication and who advocate certainty and predictability in the law, the

elimination of the potentially sprawling public-servant prong might be in

order.     Yet, by tightly cabining the public-servant prong in first-party

assistance cases with a requirement of specific and particularized facts

related to the question of whether the occupants of the parked vehicle are

manifesting any desire for assistance, the potential abuse is at least

limited if not eliminated. In any case, it is not necessary for us to address

the larger question today.

         VIII. Conclusion.

         In my view, for the above reasons, the seizure here was invalid under

article I, section 8 of the Iowa Constitution. As a result, I respectfully

dissent.

         Wiggins, J., joins this dissent.